UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANTTO SECTION 13 OR 15(D) OF THESECURITIES EXCHANGE ACT OF 1934 October 26, 2009 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED) ROPER INDUSTRIES, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) DELAWARE (STATE OR OTHER JURISDICTION OF INCORPORATION) 1-12273 51-0263969 (COMMISSION FILE NUMBER) (IRS EMPLOYER IDENTIFICATION NO.) 6, SUITE 200, SARASOTA, FLORIDA 34240 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) (941)556-2601 (REGISTRANT’S TELEPHONE NUMBER, INCLUDING AREA CODE) (FORMER NAME OR ADDRESS, IF CHANGED SINCE LAST REPORT) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrantunder any of the following provisions: []Written communication pursuant to Rule 425 under the Securities Act (17 CFR
